Citation Nr: 1205810	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-21 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for service-connected left hand incoordination.  

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected coronary artery disease (CAD).  

3.  Entitlement to an initial disability rating higher than 10 percent for service-connected gait dysfunction, left lower extremity, status post acute ischemic infarction.  

4.  Entitlement to an initial disability rating higher than 10 percent for service-connected gait dysfunction, right lower extremity, status post acute ischemic infarction.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2005 and April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the August 2005 rating decision, the RO, in pertinent part, granted service connection for CAD, rated as 10 percent disabling, and denied entitlement to TDIU.  Thereafter, in an April 2006 rating decision, the RO granted service connection for left hand incoordination, rated 20 percent disabling, and gait dysfunction affecting the bilateral lower extremities, separately rated 10 percent disabling.  With the exception of the issue involving left hand incoordination, the Veteran perfected an appeal as to all issues on appeal by submitting a timely notice of disagreement and substantive appeal, and the issues were certified to the Board.  

In September 2010, the Board remanded all of the certified issues in order for additional evidentiary development to be conducted, including obtaining any outstanding treatment records and affording the Veteran a new VA examination.  All outstanding treatment records were associated with the claims file and the RO attempted to arrange the requested VA examination; however, the VA examination was not conducted.  For reasons discussed below, the Board finds that an additional remand is necessary in order to afford the Veteran the requested examination.  

In addition to the foregoing, the Board, in its September 2010 decision, referred the issue of entitlement to an increased rating for service-connected diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for adjudication.  Because the RO/AMC was conducting development with respect to the issues remanded by the Board, no action was taken on the increased rating claim for service-connected diabetes mellitus.  Therefore, in order to ensure that the increased rating claim for service-connected diabetes mellitus is properly developed and adjudicated, the issue is again referred to the AOJ for appropriate action.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification if further action is required on the part of the Veteran.  


REMAND

Left Hand Incoordination

As noted in the Introduction, entitlement to service connection for left hand incoordination was established in April 2006, effective from November 17, 2005.  In July 2006, the Veteran submitted a statement stating that he wished to file a notice of disagreement with the award of only 20 percent for left hand incoordination.  See July 2006 VA Form 21-4138.  Because the Veteran's statement expressed disagreement with the RO's determination as to the disability rating assigned to service-connected left hand incoordination and was submitted within one year of the rating decision, his statement is considered a timely notice of disagreement as to the disability rating assigned to his service-connected left hand incoordination disability.  See 38 C.F.R. §§ 20.201, 20.302.  

However, the RO has not issued a statement of the case (SOC) addressing the Veteran's claim seeking an increased rating for the service-connected left hand incoordination disability.  As such, the Board has no jurisdiction over this issue and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

All other issues on appeal

As noted above, in September 2010, the Board remanded the issues of entitlement to an increased rating for service-connected CAD and gait dysfunction of the bilateral lower extremities and entitlement to TDIU for additional evidentiary development to be conducted, including specifically affording the Veteran a new VA examination.  

In making this determination, the Board noted that the VA examinations of record included findings as to the symptomatology of the service-connected CAD and gait dysfunction disabilities; however, the Board also noted that the Veteran submitted evidence suggesting that his disabilities had increased in severity since the last examination.  As such, the Board requested that, upon remand, a new VA examination be conducted to evaluate the current nature and severity of the Veteran's service-connected CAD and gait dysfunction disabilities.  The Board also requested that the VA examiner comment on the affect the Veteran's service-connected disabilities have upon his unemployability.  

The evidence associated with the claims file following the Board's remand reflects that a VA general medical examination was cancelled because the Veteran failed to report to the scheduled hearing.  However, in November 2011, the Veteran submitted a statement requesting that the VA examination be rescheduled because he was never notified of the examination.  See November 2011 VA Form 21-4138.  In this regard, the Board notes that the evidentiary record does not contain a copy of any notification sent to the Veteran informing him of the scheduled hearing.  

Regardless, the Board notes that almost five years have passed since the most recent VA examination was conducted and the evidentiary record does not contain an adequate medical opinion addressing the affect the Veteran's service-connected disabilities has on his employability.  Therefore, an updated VA examination, with a medical opinion addressing the affect the Veteran's service-connected disabilities have on his employability, is needed in order to fully and fairly evaluate the claims on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case addressing the issue of entitlement to an initial disability rating higher than 20 percent for service-connected left hand incoordination, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected coronary artery disease and gait dysfunction affecting the bilateral lower extremities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, including coronary artery disease, gait dysfunction, diabetes mellitus, left hand incoordination, erectile dysfunction, diabetic peripheral neuropathy affecting the bilateral feet, and fractured mandible, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  

If the examiner is unable to provide the requested opinion without, first, evaluating the current severity of all of the service-connected disabilities, an appropriate examination(s) should be conducted.  Likewise, if the examiner the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



